PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                         No. 14-3905

  J.B., a Minor, by Thomas Benjamin and Janet Benjamin,
               Parents and Natural Guardians
                               v.
JAMES B. FASSNACHT, Pennsylvania State Police Officer,
in his individual capacity; BRIAN BRAY, Pennsylvania State
   Police Corporal, in his individual capacity; LANCASTER
    COUNTY; DAVID MUELLER, Individually and in his
official capacity as Director of the Lancaster County Office of
Juvenile Probation; CAROLE TROSTLE, Individually and in
   her official capacity as Probation Officer at the Lancaster
County Office of Juvenile Probation; DREW FREDERICKS,
   Individually and in his official capacity as Director of the
  Lancaster County Youth Intervention Center; JOHN DOE;
   JANE DOE, Individually and in their official capacity as
 Security Officers at the Lancaster County Youth Intervention
   Center; ROBERT KLING, Individually and in his official
 capacity as Probation Officer at the Lancaster County Office
 of Juvenile Probation, DAREN DUBEY, Individually and in
    his official capacity as Security Officer at the Lancaster
      County Youth Intervention Center; JOSEPH CHOI,
 Individually and in his official capacity as Security Officer at
        the Lancaster County Youth Intervention Center
   LANCASTER COUNTY; JOSEPH CHOI; DARREN
                  DUBEY,
                                    Appellants
               _____________

      On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
                (E.D. Pa. No. 5:12-cv-00585)
        District Judge: Honorable Jeffrey L. Schmehl
                       _____________

                    Argued: July 9, 2015


Before: FUENTES, NYGAARD, and ROTH, Circuit Judges

           (Opinion Filed: September 15, 2015 )

Charles R. Starnes, Esq.
Brian H. Leinhauser, Esq.
David J. MacMain, Esq. (ARGUED)
The MacMain Law Group, LLC
101 Lindenwood Drive, Suite 160
Malvern, Pennsylvania 19355

Attorneys for Appellants

Kevin C. Allen, Esq. (ARGUED)
Crystle, Allen & Braught, LLC
143 North Duke Street
Lancaster, Pennsylvania 17602

Attorneys for Appellees




                             2
                   OPINION OF THE COURT




FUENTES, Circuit Judge

       In Florence v. Board of Chosen Freeholders of County
of Burlington,1 the Supreme Court held that all arrestees who
are committed to the general population of a detention center
may be subject to a close visual inspection while undressed.
Today we are asked whether Florence applies to juvenile
offenders admitted to the general population of a juvenile
detention center. We hold that it does.

I. Background

        At twelve years old, J.B. skillfully constructed a
homemade flame thrower using PVC pipe, a lighter, and
spray paint. He then activated this contraption in his
backyard. The flame thrower shot flames 1-2 feet in length,
attracting the attention of several neighborhood girls, ages 7-
11, who were playing nearby. The girls told their babysitter
about the flames, and the babysitter asked J.B. to stop playing
with the flame thrower as it was unsafe. Later that day, the
same girls went to J.B.’s front yard and began teasing him.
This teasing resulted in hand-to-hand fighting between J.B.
and at least two of the girls. During this conflict, J.B.
brandished a homemade knife, approximately 5 inches long,
which he held over one of the girl’s heads, stating that he was
stronger than her, “so [he could] kill [her] and over power

1
    132 S. Ct. 1510 (2011).




                              3
[her].”2 The girls also alleged that J.B. directly threatened to
kill them. After J.B. threatened the girls and displayed the
knife, they left his yard and told their babysitter what had
transpired.

       The father of two of the girls involved, called the state
police that evening to report the incident. Trooper James
Fassnacht received notice of this report and interviewed the
father, all of the young girls, and J.B. J.B. admitted to
threatening to break one of the girl’s arms and to holding a
homemade knife over another girl’s head.3 Fassnacht
informed J.B.’s father that charges of terroristic threats and
summary harassment would be filed at a later date. Three
weeks later, Fassnacht filed a juvenile allegation against J.B.
with Lancaster County Juvenile Probation Intake Officer
Carole Trostle.      Trostle then informed Fassnacht that
Lancaster County Juvenile Probation was ordering J.B.’s
detention due to the seriousness of the charges.

       J.B.’s parents surrendered J.B. to the Pennsylvania
State Police barracks in Ephrata, Pennsylvania. He was then
transported to the Lancaster County Youth Intervention
Center (“LYIC”). Upon arrival, J.B. was processed and
subjected to a strip search pursuant to LYIC policy.4 This

2
Ohio App. 8.
3
Ohio App. 8.
4
  The LYIC policy is not a blanket strip search policy, per se.
Rather, facility officials complete an “Unclothed Search
Checklist,” to determine whether a new detainee should be
strip searched. During a deposition, however, one LYIC
official stated that, in practice, all new detainees are strip




                               4
policy states that such searches are conducted to look for
signs of “injuries, markings, skin conditions, signs of abuse,
or further contraband.”5 Officers are instructed to wear
rubber gloves, refrain from touching the detainee, and to
bring the detainee “to the shower area and close the privacy
curtain in order to obstruct the transporters’ view.”6 During
the strip search, J.B. stood behind a curtain so that only the
officer conducting the search could observe him as he
removed his clothing. J.B. removed his pants and underwear
for approximately ninety seconds. In addition, J.B. was asked
to turn around, drop his pants and underwear, bend over,
spread his buttocks, and cough. J.B. was detained from
Friday, July 24 through Monday, July 27, 2009, when, after a
hearing, he was released to his parents. In October 2009, a
juvenile hearing was held and J.B. did not contest the charges
of terroristic threats and summary harassment. Instead, he
entered into a consent decree by which he agreed to write a
letter of apology to his victims and abide by other probation
requirements in exchange for the opportunity to have his
record expunged.

        In February 2012, Plaintiffs Thomas and Janet
Benjamin brought suit on behalf of J.B., asserting various
civil rights violations under 42 U.S.C. § 1983 for false arrest,
unreasonable search and seizure, false imprisonment, and
violations of due process against various prison officials.


searched. The official stated that he could not recall a new
detainee not having been strip searched. App. 296-97.
5
Ohio App. 355.
6
Ohio App. 354.




                               5
Defendants filed a motion for summary judgment, which the
District Court granted in part and denied in part. Of
particular relevance, the District Court rejected Defendants’
argument that Plaintiffs’ unreasonable search claims failed
pursuant to Florence. The District Court held that Florence
does not apply to juveniles and thus it did not affect the
legality of J.B.’s search. In so holding, the District Court
reasoned that the facts of Florence addressed strip searches of
adult inmates and made no reference to juvenile detainees.
Accordingly, the District Court proceeded by analyzing J.B.’s
search under a reasonable suspicion standard, as articulated in
Bell v. Wolfish.7 Because the District Court found there to be
a genuine issue of material fact as to whether the detention
facility officials possessed a reasonable suspicion to strip
search J.B., it denied summary judgment on this claim. The
District Court was particularly bothered by the three-week
time lapse between the incident and J.B.’s detention. Under
28 U.S.C. § 1292(b), the District Court then certified the
question of whether Florence applies to all juveniles being
committed to a juvenile detention facility.8



7
    441 U.S. 520, 558-59 (1979).
8
   We have jurisdiction over this interlocutory order pursuant
to 28 U.S.C. § 1292(b). “[A] non-final order may only be
certified for interlocutory appeal if the court determines it: (1)
involves a ‘controlling question of law,’ (2) for which there is
‘substantial ground for difference of opinion,’ and (3) which
may ‘materially advance the ultimate termination of the
litigation’ if appealed immediately.” Knipe v. SmithKline
Beecham, 583 F. Supp. 2d 553, 598-99 (E.D. Pa. 2008)




                                6
II. Discussion

A. Florence

       In Florence, the petitioner was arrested on an
outstanding bench warrant after a traffic stop. He was
subjected to a strip search upon admission to jail where he
was required to lift his genitals, turn around, and cough while
squatting. The petitioner was released the next day after the
charges against him were dismissed. Following this incident,
petitioner sued the governmental entities that operated the jail
under 42 U.S.C. § 1983, maintaining that people arrested for
minor offenses “could not be required to remove their
clothing and expose the most private areas of their bodies to
close visual inspection as a routine part of the intake
process.”9 The Supreme Court disagreed. At the outset, the
Supreme Court held that “[c]orrectional officials have a
legitimate interest, indeed a responsibility, to ensure that jails
are not made less secure by reason of what new detainees
may carry in on their bodies. Facility personnel, other
inmates, and the new detainee himself or herself may be in
danger if these threats are introduced into the jail
population.”10

      Referring to jail “in a broad sense to include prisons
and other detention facilities,”11 the Supreme Court held that

(quoting Katz v. Carte Blanche Corp., 496 F.2d 747, 754 (3d
Cir. 1974)).
9
    Florence, 132 S. Ct. at 1514-15.
10
     Id. at 1513.
11
     Id.




                                7
“[c]orrectional officials have a significant interest in
conducting a thorough search as a standard part of the intake
process.”12 The Court identified three main risks justifying a
blanket strip search policy in such facilities: (1) the danger of
introducing contagious infections and diseases; (2) the
increasing number of gang members who go through the
intake process; and (3) the detection of contraband, i.e., any
unauthorized item, concealed by new detainees.13 The
necessity of a strip search to detect contraband is clear. The
Supreme Court clarified, however, that a strip search is also
necessary to detect diseases and wounds and identify
potential gang members. With respect to diseases and
wounds, the Court explained that “[p]ersons just arrested may
have wounds or other injuries requiring immediate medical
attention. It may be difficult to identify and treat these
problems until detainees remove their clothes for a visual
inspection.”14       Similarly, identifying potential gang
affiliations is critical before a detainee enters the general
population, where “[f]ights among feuding gangs can be
deadly, and the officers who must maintain order are put in
harm’s way.”15 Thus, a strip search allows corrections
officers to inspect for certain tattoos and other signs of gang
affiliation, which facilitates “[t]he identification and isolation
of gang members before they are admitted.”16 As a result of

12
     Id. at 1518.
13
     Id. at 1518-19.
14
     Id. at 1518.
15
     Id. at 1518-19.
16
     Id. at 1519.




                                8
these risks, the Court held that “[i]t is not surprising that
correctional officials have sought to perform thorough
searches at intake . . . . Jails are often crowded, unsanitary,
and dangerous places. There is a substantial interest in
preventing any new inmate . . . from putting all who live or
work at these institutions at even greater risk when he is
admitted.”17

       While conceding that correctional officials must be
allowed to conduct an effective search during the intake
process, the petitioner in Florence asserted that an invasive
strip search was not necessary where the detainee had not
been arrested for a serious crime or for any offense involving
a weapon or drugs. The Supreme Court rejected this
argument holding that the petitioner’s standard would be
unworkable given the realities of prison administration.
Stating that “jails can be even more dangerous than prisons
because officials there know so little about the people they
admit at the outset,” the Supreme Court explained that
officers responsible for the intake process often lack access to
criminal history records, and even those records can be
inaccurate or incomplete.18 Such an individualized inquiry
may also lead to discriminatory application by officers who
“would not be well equipped to make any of these legal
determinations during the pressures of the intake process.”19

      Thus, the Supreme Court explained that “[i]n
addressing this type of constitutional claim courts must defer

17
     Id. at 1520.
18
     Id. at 1521.
19
     Id. at 1522.




                               9
to the judgment of correctional officials unless the record
contains substantial evidence showing their policies are an
unnecessary or unjustified response to problems of jail
security.”20 Emphasizing prison officials’ need for discretion,
the Court stated that “[m]aintaining safety and order at these
institutions requires the expertise of correctional officials,
who must have substantial discretion to devise reasonable
solutions to the problems they face.”21 Further, the Court
emphasized the deference owed to correctional officers and
stated “a regulation impinging on an inmate’s constitutional
rights must be upheld ‘if it is reasonably related to legitimate
penological interests.’”22 Strip searches of all detainees prior
to admission to the general population of a jail serves such
penological interests.

       The majority opinion, however, left open the
possibility of exceptions to this holding. For example, the
majority acknowledged that this case did not require it to rule
on the types of searches that would be reasonable where a
detainee would be held without assignment to the general jail
population and without substantial contact with other
detainees.23 In such a situation, “[t]he accommodations . . .
may diminish the need to conduct some aspects of the
searches at issue.”24 Similarly, Chief Justice Roberts wrote

20
     Id. at 1513-14.
21
     Id. at 1515.
22
     Id. (quoting Turner, 107 S. Ct. 2254).
23
     Id. at 1522.
24
     Id. at 1523.




                                10
separately in a concurrence to emphasize that “the Court does
not foreclose the possibility of an exception to the rule it
announces.”25 Because “factual nuances [did not] play a
significant role” in Florence, Chief Justice Roberts
admonished that “[t]he Court is nonetheless wise to leave
open the possibility of exceptions, to ensure that we ‘not
embarrass the future.’”26 In another concurrence, Justice
Alito echoed Chief Justice Roberts’s sentiments, stating “[i]t
is important to note, however, that the Court does not hold
that it is always reasonable to conduct a full strip search of an
arrestee whose detention has not been reviewed by a judicial
officer and who could be held in available facilities apart
from the general population.”27

        Relying on the importance of deference to correctional
officials, Florence permitted strip searches of all detainees
admitted to the general population of a detention facility. On
balance, the Court held that the institutional security risks
outweighed any constitutional right of detainees to be free
from such strip searches.

B. Florence Applies to Juvenile Detainees

       This is a case of first impression in this Circuit and all
others. We must determine whether the Supreme Court’s
         28


25
     Id. (Roberts, C.J., concurring).
26
  Id. (quoting Nw. Airlines, Inc. v. Minnesota, 322 U.S. 292,
300 (1944)).
27
     Id. at 1524 (Alito, J., concurring).
28
  The Sixth Circuit had occasion to consider the applicability
of Florence to juvenile offenders in T.S. v. Doe, 742 F.3d 632




                                  11
holding in Florence extends to juvenile detainees. Analogous
to Florence, we must balance a juvenile detainee’s privacy
interest with the risks to their well-being and the institutional
security risks in not performing such searches.

      At the outset, we acknowledge that “[a] strip search
with body-cavity inspection is the practice that ‘instinctively’



(2014). There, two juveniles were arrested for underage
drinking and brought to a juvenile detention center. Upon
their arrival, the juveniles were subjected to a strip search per
the detention center’s normal intake procedures. The Sixth
Circuit granted qualified immunity, holding that the right of
juvenile detainees to be free from strip searches was not
clearly established at the time. It, however, rested this
decision less on the applicability of Florence and more on the
rationale of N.G. v. Connecticut, 382 F.3d 225 (2d Cir. 2004)
(upholding a strip search of juvenile detainees under the
special needs exception to the Fourth Amendment) and
Smook v. Minnehaha County, 457 F.3d 806 (8th Cir. 2006)
(same). According to the Sixth Circuit, “[i]f this case
involved adult detainees, Florence clearly holds that there
would be no constitutional violation.           Here, however,
Florence does not squarely address the constitutional issue, so
that we could dispose of the merits of this case with nothing
more than a citation.” T.S., 742 F.3d at 637. Thus, the Sixth
Circuit failed to rule explicitly one way or the other on the
applicability of Florence to juveniles. In dicta, the Sixth
Circuit expressed concern “that juvenile and adult detainees
are subject to the same rules.” Id.




                               12
has given the Supreme Court ‘the most pause.’”29 Our sister
Circuits have recognized that strip searches are “a serious
intrusion upon personal rights”30; “an offense to the dignity of
the individual”31; and “demeaning, dehumanizing,
undignified, humiliating, terrifying, unpleasant, embarrassing,
and repulsive.”32 And “since youth . . . is a . . . condition of
life when a person may be most susceptible . . . . to
psychological damage . . . [c]hildren are especially
susceptible to possible traumas from strip searches.”33 Given
that strip searches impose the substantial risk of
psychological damage for juvenile detainees, at least one of
our Sister circuits has found that a juvenile maintains an
enhanced right to privacy.34 We agree.

29
  N.G., 382 F.3d at 233 (quoting Bell v. Wolfish, 441 U.S.
520, 558 (1979)).
30
  Justice v. City of Peachtree City, 961 F.2d 188, 192 (11th
Cir. 1992).
31
     Burns v. Loranger, 907 F.2d 233, 235 n.6 (1st Cir. 1990).
32
  Mary Beth G. v. City of Chicago, 723 F.2d 1263, 1272 (7th
Cir. 1983).
33
  N.G., 382 F.3d at 233 (internal citations and quotation
omitted).
34
   See Smook, 457 F.3d at 811 (“The juvenile’s interest in
privacy is greater than an adult’s, the court thought, because
‘the adverse psychological effect of a strip search is likely to
be more severe upon a child than an adult, especially a child
who has been the victim of sexual abuse.” (quoting N.G., 382
F.3d at 232)); see also N.G., 382 F.3d at 232 (“Strip searches




                                13
        We do not underestimate the trauma inflicted upon a
youth subjected to a strip search. Yet, we must also
acknowledge the realities of detention, irrespective of age.
“A detention facility is a unique place fraught with serious
security dangers. Smuggling of money, drugs, weapons, and
other contraband is all too common an occurrence.”35
Although the Eighth Circuit found an enhanced privacy
interest for juveniles subjected to strip searches, it approved
such searches, albeit under a reasonableness inquiry
balancing the privacy right against other factors, including
institutional security risks and a facility’s enhanced risk when
housing minors. Using Florence as a guidepost, we must
balance juvenile detainees’ constitutional rights against the
overarching security interests to determine whether a strip
search upon admission to the general population of a juvenile
detention facility “is reasonably related to legitimate
penological interests.”36

        Plaintiffs argue that the holding in Florence is limited
to its facts—that is to say, Florence is limited in application
to adult detainees. We disagree for several reasons. First, the
institutional security reasons identified in Florence similarly
implicate juvenile detention centers.         Indeed, juveniles
represent the same risks to themselves, staff, and other


of children pose the reasonableness inquiry in a context where
both the interests supporting and opposing such searches
appear to be greater than with searches of adults confined for
minor offenses.”).
35
     Bell, 441 U.S. at 559.
36
     Florence, 132 S. Ct. at 1515.




                                14
detainees as adults in similar facilities. They may carry lice
or communicable diseases, possess signs of gang
membership, and attempt to smuggle in contraband.37 Recent
trends indicate that children are being recruited into gangs at
a much earlier age—even as early as elementary school.38
Likewise, juveniles present the risk of smuggling in
contraband. This case is exemplary of this fact. The
Supreme Court defines contraband broadly in Florence: “The
textbook definition of the term covers any unauthorized item.
Everyday items can undermine security if introduced into a
detention facility.”39     The Court highlights that even

37
  See N.G., 382 F.3d at 235 (“[C]ontraband such as a knife or
drugs can pose a hazard to the security of an institution and
the safety of inmates whether the institution houses adults
convicted of crimes or juveniles in detention centers.”).
38
   Children and Gangs, Facts for Families, Am. Acad. of
Child & Adolescent Psychiatry (Sept. 2011), available at
https://www.aacap.org/App_Themes/AACAP/docs/facts_for_
families/98_children_and_gangs.pdf. Indeed, gang activity
has spread from cities to smaller towns and rural areas. Id.
“Some children and adolescents are motivated to join a gang
for a sense of connection or to define a new sense of who they
are. Others are motivated by peer pressure, a need to protect
themselves and their family, because a family member also is
in a gang, or to make money.” Id. Signs of gang affiliation
may include, “[w]earing clothing of all one type, style, or
color, or changing appearance with special haircuts, tattoos,
or other body markings.” Id.
39
     Florence, 132 S. Ct. at 1519.




                                15
innocuous items such as money, some types of clothing,
lighters, matches, cell phones, pills, medications, chewing
gum, and hairpins can present serious risks to prison
security.40 In this case, J.B. possessed the guile to craft a
homemade flame thrower and knife—he was clever enough,
then, even at the young age of twelve, to smuggle contraband
into the detention facility.

       In addition, juveniles pose risks unique from those of
adults as the state acts as the minor’s de facto guardian, or in
loco parentis,41 during a minor’s detention period. This status
creates an enhanced responsibility to screen for signs of
disease, self-mutilation, or abuse in the home.42 Self-
mutilation is of particular concern—detention may exacerbate
underlying mental illness, making initial screening imperative

40
     Id.
41
   “Where the state is exercising some legitimate custodial
authority over children, its responsibility to act in the place of
parents (in loco parentis) obliges it to take special care to
protect those in its charge, and that protection must be
concerned with dangers from others and self-inflicted harm.
‘Children . . . are assumed to be subject to the control of their
parents, and if parental control falters, the State must play its
part as parens patriae. . . . In this respect, the juvenile’s
liberty interest may, in appropriate circumstances, be
subordinated to the State’s parens patriae interest in
preserving and promoting the welfare of the child.” N.G.,
382 F.3d at 232 (quoting Schall v. Martin, 467 U.S. 253, 265
(1984)).
42
     N.G., 382 F.3d at 236.




                               16
for continued monitoring of the juvenile detainee and to
ensure he is provided with adequate mental health services
while detained. LYIC’s policy regarding strip searches
underscores these concerns in that officers are instructed to
observe the body for signs of “injuries, markings, skin
conditions, signs of abuse, or further contraband.”43

        There is no easy way to distinguish between juvenile
and adult detainees in terms of the security risks cited by the
Supreme Court in Florence. Indeed, “[a] detention center,
police station, or jail holding cell is a place ‘fraught with
serious security dangers.’ These security dangers to the
institution are the same whether the detainee is a juvenile or
an adult.”44 Plaintiffs do not argue to the contrary; rather,
they contend that LYIC could employ less invasive methods
to achieve the same end. They suggest using sensitive
scanning devices and narcotic scanners. This argument,
however, was rejected by Florence. There, the Supreme
Court explained that “[t]hese [strip search] procedures,
similar to the ones upheld in Bell, are designed to uncover
contraband that can go undetected by a patdown, metal
detector, and other less invasive searches.”45 Indeed, aside
from failing to detect contraband, less invasive searches may
leave undetected markings on the body indicating self-
mutilation or potential abuse in the home.



43
Ohio App. 355.
44
   See Justice v. City of Peachtree City, 961 F.2d at 193
(quoting Bell, 441 U.S. at 559).
45
     Florence, 132 S. Ct. at 1520.




                                17
        Plaintiffs also maintain that while Florence made no
reference to any type of age classification for purposes of
strip searches, it is Safford Unified School District #1 v.
Redding46 that “sets the law for conducting the search of
children.”47 We are unpersuaded. In Safford, the Supreme
Court applied a reasonable suspicion standard to the strip
search of a juvenile in her school. Safford may set the law for
conducting strip searches of children in schools, but it falls far
short from setting the law for strip searches of juvenile
detainees. The Supreme Court’s rationale was not predicated
on age as much as it focused on the status of the juvenile as a
schoolchild. Safford was rooted in the basic notion that
schoolchildren are entitled to an expectation of privacy.48 A
strip search of a juvenile by a school administrator lacking
reasonable suspicion, then, was a repugnant invasion of such
expectation. We reiterate, however, that “the prisoner and the
schoolchild stand in wholly different circumstances.”49 This
is so because “the need to maintain order in a prison is such
that prisoners retain no legitimate expectations of privacy in
their cells.”50 Plaintiffs concede that the security interests at a
public school may be different from those of a juvenile
detention center, but they argue that “the goals of the policies
of both institutions should be to provide a safe environment

46
     557 U.S. 364 (2009).
47
     J.B. Br. 28.
48
     Safford, 557 U.S. at 374-77.
49
  T.L.O., 469 U.S. at 338 (quoting Ingraham v. Wright, 430
U.S. 651, 669 (1977)).
50
     Id.




                                18
for juveniles balanced with a respect for dignity and privacy
for all.”51 We encourage detention centers with blanket strip
search policies to maintain protocol minimizing the
embarrassment and indignity of such a search for the juvenile.
Nevertheless, J.B. did not possess the same reasonable
expectation of privacy upon admission to the LYIC as did the
schoolchild in Safford. That he was twelve years old when
this occurred does not change that fact. Accordingly, we find
that these penological interests outweigh the privacy interests
of juvenile detainees. Juvenile detainees present risks both
similar and unique to those cited in Florence. At bottom,
these risks pose significant dangers to the detainee himself,
other detainees, and juvenile detention center staff.

        Second, any individualized, reasonable suspicion
inquiry falters in juvenile detention centers for the same
reasons it does so in adult facilities. In Florence, the
petitioner argued that a detainee arrested for a minor offense
should be exempt from strip searches upon admission. The
Supreme Court rejected this argument, finding the standard
“unworkable.”52 Such a standard was unworkable because
“[i]t . . . may be difficult, as a practical matter, to classify
inmates by their current and prior offenses before the intake
search.”53 “The difficulties of operating a detention center
must not be underestimated by the courts.”54 One difficulty is
that facilities often know little to nothing about new

51
     J.B. Br. 27.
52
     Florence, 132 S. Ct. at 1520.
53
     Id. at 1521.
54
     Id. at 1515.




                                19
detainees. This is a result of many factors. For example, a
new detainee might lie about his identity or carry false
identification when he is arrested. Any records officers may
have access to (and they often do not have access to records)
might be inaccurate upon intake. The paucity of information
regarding a new detainee makes it unreasonable for an officer
to “assume the arrestees in front of them do not pose a risk of
smuggling something into the facility.”55

        The Supreme Court has consistently recognized the
utility of blanket policies in prison administration. In Bell v.
Wolfish, the Supreme Court upheld a policy requiring pretrial
detainees in any correctional facility run by the Federal
Bureau of Prisons to undergo a strip search after every
contact visit with a person from outside the institution.56
Following Bell, the Supreme Court then upheld a ban to all
contact visits in Block v. Rutherford because of the threat they
posed.57     The Court found that “[t]here were ‘many
justifications’ for imposing a general ban rather than trying to
carve out exceptions for certain detainees. Among other
problems, it would be ‘a difficult if not impossible task’ to
identify ‘inmates who have propensities for violence, escape,
or drug smuggling.’”58 This problem was exacerbated by the
“brevity of detention and the constantly changing nature of


55
     Id.
56
     441 U.S. 520.
57
     468 U.S. 576 (1984).
58
  Florence, 132 S. Ct. at 1516 (quoting Block, 468 U.S. at
587).




                              20
the inmate population.”59 In Hudson v. Palmer, the issue was
whether prison officials could perform random searches of
inmate lockers and cells even without reason to suspect a
particular individual of concealing a prohibited item.60 The
Supreme Court upheld such searches and explained in
Florence that it “recognized that deterring the possession of
contraband depends in part on the ability to conduct searches
without predictable exceptions.”61 This is so, the Court
explained, because “[i]nmates would adapt to any pattern or
loopholes they discovered in the search protocol and
undermine the security of the institution.”62 Thus, any
argument for an individualized inquiry of new detainees is
impractical, if not dangerous, given the realities of jail
administration.

       Not only is such an inquiry unrealistic, it is also
vulnerable to abuse. The Supreme Court warned that “[t]he
laborious administration of prisons would become less
effective, and likely less fair and evenhanded,” should an
individualized inquiry be implemented.63 Classifications
based on individual characteristics risk discriminatory
application on the part of officers. Officers might strip search
a juvenile based on sex, race, accent, age, or any other
number of characteristics. Pressured, “[t]o avoid liability,

59
     Block, 468 U.S. at 587.
60
     468 U.S. 517 (1984).
61
     Florence, 132 S. Ct. at 1516.
62
     Id. at 1517.
63
     Id. at 1521.




                                21
officers might be inclined not to conduct a thorough search in
any close case, thus creating unnecessary risk for the entire
jail population.”64 Because officers in any detention facility
have an “essential interest in readily administrable rules,”65
blanket strip search policies upon admission to the general
population of a jail, regardless of whether the detainee is a
juvenile or adult, make good sense. Any other policy would
“limit the intrusion on the privacy of some detainees but at
the risk of increased danger to everyone in the facility.”66
Thus, to the extent the Supreme Court addressed this type of
inquiry in rejecting the petitioner’s argument for an exclusion
for non-serious offenders, we similarly reject Plaintiffs’
argument that juveniles are to be excluded, or, moreover, that
non-serious juvenile offenders be excluded.

       Finally, we must disagree with Plaintiffs’ assertion that
the Supreme Court contemplated an exception for juvenile
detainees. The Supreme Court acknowledged that “[t]his case
does not require the Court to rule on the types of searches that
would be reasonable in instances where, for example, a
detainee will be held without assignment to the general jail
population and without substantial contact with other
detainees.”67 Moreover, Chief Justice Roberts concurred,

64
     Id. at 1522.
65
     Atwater v. Lago Vista, 532 U.S. 318, 347 (2001).
66
   Florence, 132 S. Ct. at 1522. Thus, the Supreme Court
recognized that to the extent prisoners retain an expectation of
privacy, that expectation is unreasonable in the face of the
security risks in jails.
67
     Id.




                               22
reiterating that the “Court is nonetheless wise to leave open
the possibility of exceptions, to ensure that we ‘not embarrass
the future.’”68 We do not, however, interpret the Court to
have contemplated an exception based on age classifications.
Instead, the exceptions contemplated by the Court appear to
involve factual scenarios where, for instance, release into the
general population of the facility is not necessary. 69 Thus, it
is reasonable to believe there are scenarios where a juvenile’s
release into the general population of a detention facility is
not necessary. In such a circumstance, the Supreme Court
has not ruled on the legality of a strip search and such a
search may indeed require a reasonable suspicion analysis as
contemplated in Bell v. Wolfish.70 But this is quite a different

68
     Id. at 1523(quoting Nw. Airlines, Inc., 322 U.S. at 300).
69
     Id. at 1524 (Alito, J., concurring).
70
   We defer to the discretion of detention facility officers
regarding the decision to place a juvenile detainee in the
general population of a facility. We acknowledge that the
composition of a juvenile detention center varies from youths
detained for minor infractions to more serious offenses. That
these detention facilities house youths guilty of status
offenses, i.e., behaviors illegal for underage people but not for
adults, cannot compel a different result. As acknowledged by
the Supreme Court, offense level is a poor way to discern
whether a detainee presents a risk to the facility. See
Florence, 132 S. Ct. at 1520 (“People detained for minor
offenses can turn out to be the most devious and dangerous
criminals.”). With that said, the Supreme Court has had no
occasion to review a case, where, a detainee can be held in
available facilities removed from the general population and




                                  23
thing than the Court carving out an exception to its holding
based on the individual characteristics of a detainee, of which
age is a component. Given that the security risks are similar
irrespective of whether the facility hosts adults or juveniles
and that an individualized inquiry proves unworkable for
both, we do not believe the Supreme Court contemplated such
an exception.

        Furthermore, reading in such an exception would be in
contrast to the Supreme Court’s use of broad, sweeping
language. For example, it defined “jail” in a “broad sense to
include prisons and other detention facilities.”71        This
comports with the federal definition of prison: “[A]ny
Federal, State, or local facility that incarcerates or detains
juveniles or adults accused of, convicted of, sentenced for, or
adjudicated delinquent for, violations of criminal law.”72 In
addition, the Court uses adjectives such as “every,” and “all,”
when describing who will be strip searched. For instance, “in
broad terms, the controversy concerns whether every detainee
who will be admitted to the general population may be
required to undergo a close visual inspection while
undressed”73; “[t]here is a substantial interest in preventing
any new inmate, either of his own will or as a result of
coercion, from putting all who live or work at these
institutions at even greater risk when he is admitted to the

we encourage juvenile detention centers to consider other
options where appropriate.
71
     Florence, 132 S. Ct. at 1513.
72
     18 U.S.C. § 3626(g).
73
     Florence, 132 S. Ct. at 1513 (emphasis added).




                                24
general population”74; and “[t]he Court holds that jail
administrators may require all arrestees who are committed to
the general population of a jail to undergo visual strip
searches.”75 The only qualification is that the detainee must
be admitted to the general population. This is in contrast to
Safford, where the Supreme Court carefully delineated its
holding, limiting it to strip searches of minors specifically in
the school setting. We see no such carefully drawn
limitations in Florence, and we cannot honor Plaintiffs’
request to read Florence so narrowly as to infer such a
limitation.

III. Conclusion

        “Deference must be given to the officials in charge of
a jail unless there is ‘substantial evidence’ demonstrating
their response to the situation is exaggerated.”76 Plaintiffs fail
to put forth such evidence, and thus we reverse the District
Court’s order denying Defendants’ motion for summary
judgment on this claim. For all of the reasons stated above,
Florence guides our decision to uphold LYIC’s strip search
policy of all juvenile detainees admitted to general population
at LYIC.




74
     Id. at 1520 (emphasis added).
75
     Id. at 1524 (Alito, J., concurring) (emphasis added).
76
     Id. at 1518 (quoting Block, 468 U.S. at 585).




                                 25